UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0167 Expires:December 31, 2014 Estimated average burden hours per response 1.50 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 1-6407 Southern Union Company (Exact name of registrant as specified in its charter) 5051 Westheimer Road, Houston, Texas, 77056(713) 989-2000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, par value $1.00 per share (Title of each class of securities covered by this form) 7.60% Senior Notes due 2024 8.25% Senior Notes due 2029 7.20% Junior Subordinated Notes due 2066 (Title of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) ý Rule12g-4(a)(2) o Rule12h-3(b)(1)(i) ý Rule12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date:One Pursuant to the requirements of the Securities Exchange Act of 1934, Southern Union Company has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. April 6, 2012 Date By /s/ Robert M. Kerrigan, III Name Vice President, Assistant General Counsel and Secretary Title Instruction:This form is required by Rules12g-4, 12h-3 and 15d-6 of the General Rules and Regulations under the Securities Exchange Act of 1934. The registrant shall file with the Commission three copies of Form15, one of which shall be manually signed. It may be signed by an officer of the registrant, by counsel or by any other duly authorized person. The name and title of the person signing the form shall be typed or printed under the signature. SEC 2069(02-08) Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number.
